DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6, 7(the claims directed to the 3d shaping apparatus and the 2nd process directed to rotation speeds) in the reply filed on 8/31/22 is acknowledged.
Claims 5, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/22.
Claim Interpretation
“Control unit controls” and “control unit performs” are interpreted as only requiring a controller that would be capable of being programmed to perform such an action. In order to make the claims require that the controller actually have computer logic coded on the controller to perform the specific steps, “configured to” language is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 of copending Application No. 17239724. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, claims 1, 2 and 6 of 17239724 recite all the features of claim 1.
As to claim 6, claims 1, 2 and 6 of 17239724 recite all the features of claim 6.
As to claim 7, claims 1, 3, 6 of 17239724 recite all the features of claim 1.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 of copending Application No. 17239724 in view of Yoshikawa (US 4649262).
As to claim 2, 17239724 does not explicitly state a second temperature sensor that measures a temperature of the groove, wherein a distance between the first temperature sensor and the communication hole is larger than a distance between the second temperature sensor and the communication hole.
Yoshikawa teaches a plasticizing device (Abstract) wherein there are multiple heating zones [Abstract, Fig 2) and temperature detectors are placed adjacent to heating elements in order to detect the temperature of the zones and control the temperature of each zone by a controlling unit based on these measurements [col 5 line 51- col 6 line 30] this allows for adaptive and optimal heat control of the various heating regions [col 7 line 45 -col 8 line 10] lowers power consumption and allows for more precisely molded products [col 17 line 5-22]. The different sensors are various lengths from the communication hole designating a closer sensor the first sensor a farther sensor the 2nd sensor [Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17239724 and included a temperature sensor that measured temperatures of the first region and the second region and relayed these reading to a control unit, as suggested by Yoshikawa, In order to allow for adaptive optimization, minimal power consumption, and more precisely molded products.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 of copending Application No. 17239724 in view of Yoshikawa (US 4649262), as applied to claim 2 above, and in further view of Plymale (US 3248755).
As to claim 3, 17239724 does not explicitly state groove includes a central portion opposed to the communication hole, a material supply portion that is supplied with the material, and a coupling portion that couples the central portion to the material supply portion. 17239724 does not explicitly state that the material supply portion is provided at the outer circumference and a distance between the first temperature sensor and the outer circumference of the grooved face is smaller than a distance between the second temperature sensor and the outer circumference of the grooved face.
Plymale teaches an elastic melt extruder [Col 1 line 21-37] wherein a disc conveyor has a material supply portion (26) in the outer circumference, a coupling portion and a central portion [Fig 1] in order to provide a Weissenberg effect that increases output volume[col 1 line 68- col 2 line 18,col 2 line 53-65, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17239724 and made the rotor to have a coupling portions, material supply portion, and central portion, as suggested by Plymale, in order to provide a weissenberg effect that increases output volume.
The sensors of Yoshikawa are incorporated to the barrel of 17239724, as they are placed adjacent heaters they would be placed on the bottom of 17239724 adjacent to the heater coil of 17239724. Since the communication hole is the farthest point from the outer circumference and multiple heaters would be placed there between, the 2nd sensor which is closer to the communication hole would also have to be farther from the outer circumference 
Claims 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 of copending Application No. 17239724 in view of Kojima (JP 2009095740).
As to claim 4, 17239724 does not explicitly state an injection amount sensor or that control unit performs a third process for rotating the screw at a third rotation speed lower than the first rotation speed when the ratio of change in M to change in R is lower than a preset value.
Kojima teaches an apparatus for 3d printing [Abstract] wherein an injection amount sensor [0010] relays this data to a controller than then adjusts the driving mechanism speed to achieve a desired injection amount [0010-0013] this reduces variation and defects in the end product [0027, 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17239724 and utilized an injection amount sensor that adjusted the screw to a rotation speed lower than a first rotations speed when the ratio of change in M to change in R is lower than a preset value, as suggested by Kojima, in order to reduce variation and defects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubenruss (US 2020/0171744).
As to claim 1, Stubenruss teaches a plasticizing device that plasticizes a material [Abstract], comprising: a drive motor (132) [0047]; a screw (130) that is rotated by the drive motor and that has a grooved face provided with a groove (134) [0047, 0048, Fig 2]; a barrel (110) [0047] that has an opposed face opposed to the grooved face and that is provided with a communication hole (120) communicating with the groove at the opposed face [Fig 1, 0047]; a heating section (138) that heats the material supplied to the groove [0047]; a first temperature sensor that measures a temperature of the groove (the detection means not depicted) [0047]; and a control unit (200) that controls the drive motor, wherein the control unit would thus be capable of performing a first process for rotating the screw at a first rotation speed by controlling the drive motor when a temperature measured by the first temperature sensor is a first temperature, and a second process for rotating the screw at a second rotation speed lower than the first rotation speed by controlling the drive motor when a temperature measured by the first temperature sensor is a second temperature higher than the first temperature [0047, 0058].
As to claim 6, Stubenruss teaches a 3d printing [Abstract, Fig 3, 0044] plasticizing device that plasticizes a material [Abstract], comprising: a nozzle bottom of outlet [Fig 1], stage (300) [0058, Fig 3], a drive motor (132) [0047]; a screw (130) that is rotated by the drive motor and that has a grooved face provided with a groove (134) [0047, 0048, Fig 2]; a barrel (110) [0047] that has an opposed face opposed to the grooved face and that is provided with a communication hole (120) communicating with the groove at the opposed face [Fig 1, 0047]; a heating section (138) that heats the material supplied to the groove [0047]; a first temperature sensor that measures a temperature of the groove (the detection means not depicted) [0047]; and a control unit (200) that controls the drive motor, wherein the control unit would thus be capable of performing a first process for rotating the screw at a first rotation speed by controlling the drive motor when a temperature measured by the first temperature sensor is a first temperature, and a second process for rotating the screw at a second rotation speed lower than the first rotation speed by controlling the drive motor when a temperature measured by the first temperature sensor is a second temperature higher than the first temperature [0047, 0058].
As to claim 7, Stubenruss teaches wherein the control unit (200) causes the molten material to be ejected from the nozzle while changing a relative position of the nozzle to the stage [0025, 0058] and would be capable of setting a relative speed of the nozzle to the stage to a first speed when performing the first process, and sets a relative speed of the nozzle to the stage to a second speed lower than the first speed when performing the second process as the drive is controlled by the controller [0058].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 2020/0171744) in view of Yoshikawa (US 4649262).
As to claim 2, Stubenruss does not explicitly state a second temperature sensor that measures a temperature of the groove, wherein a distance between the first temperature sensor and the communication hole is larger than a distance between the second temperature sensor and the communication hole.
Yoshikawa teaches a plasticizing device (Abstract) wherein there are multiple heating zones [Abstract, Fig 2) and temperature detectors are placed adjacent to heating elements in order to detect the temperature of the zones and control the temperature of each zone by a controlling unit based on these measurements [col 5 line 51- col 6 line 30] this allows for adaptive and optimal heat control of the various heating regions [col 7 line 45 -col 8 line 10] lowers power consumption and allows for more precisely molded products [col 17 line 5-22]. The different sensors are various lengths from the communication hole designating a closer sensor the first sensor a farther sensor the 2nd sensor [Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Stubenruss and included a temperature sensor that measured temperatures of the first region and the second region and relayed these reading to a control unit, as suggested by Yoshikawa, In order to allow for adaptive optimization, minimal power consumption, and more precisely molded products.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 2020/0171744) in view of Yoshikawa (US 4649262), as applied to claim 2 above, and in further view of Plymale (US 3248755).
As to claim 3, Stubenruss teaches the groove includes a central portion (142) opposed to the communication hole (120), a material supply portion (128) that is supplied with the material, and a coupling portion (160) that couples the central portion to the material supply portion [0052].
Stubenruss does not explicitly state that the material supply portion is provided at the outer circumference and a distance between the first temperature sensor and the outer circumference of the grooved face is smaller than a distance between the second temperature sensor and the outer circumference of the grooved face.
Plymale teaches an elastic melt extruder [Col 1 line 21-37] wherein a disc conveyor has a material supply portion (26) in the outer circumference in order to provide a Weissenberg effect that increases output volume[col 1 line 68- col 2 line 18,col 2 line 53-65, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Stubenruss and made the material supply portion in the outer circumference of the rotor, as suggested by Plymale, in order to provide a weissenberg effect that increases output volume.
The sensors of Yoshikawa are incorporated to the barrel of Stubenruss, as they are placed adjacent heaters they would be placed on the bottom of Stubenruss adjacent to the heater coil of Stubenruss. Since the communication hole is the farthest point from the outer circumference and multiple heaters would be placed there between, the 2nd sensor which is closer to the communication hole would also have to be farther from the outer circumference 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 2020/0171744) in view of Kojima (JP 2009095740).
As to claim 4, Stubenruss does not explicitly state an injection amount sensor or that control unit performs a third process for rotating the screw at a third rotation speed lower than the first rotation speed when the ratio of change in M to change in R is lower than a preset value.
Kojima teaches an apparatus for 3d printing [Abstract] wherein an injection amount sensor [0010] relays this data to a controller than then adjusts the driving mechanism speed to achieve a desired injection amount [0010-0013] this reduces variation and defects in the end product [0027, 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Stubenruss and utilized an injection amount sensor that adjusted the screw to a rotation speed lower than a first rotations speed when the ratio of change in M to change in R is lower than a preset value, as suggested by Kojima, in order to reduce variation and defects.
The examiner notes that depending on the value of the first rotation speed the claim could be met simply by raising the rotation speed from 1 value below the first rotation speed to another value below the first rotation speed. However, specifying that the rotation speed is lowered, as suggested by [0125, 0126 on instant application], in order to increase the injection amount would likely overcome the prior art of record. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 2020/0171744) in view of Jang (US 6129872).
As to claim 7, Stubenruss teaches wherein the control unit (200) causes the molten material to be ejected from the nozzle while changing a relative position of the nozzle to the stage [0025, 0058] and would be capable of setting a relative speed of the nozzle to the stage to a first speed when performing the first process, and sets a relative speed of the nozzle to the stage to a second speed lower than the first speed when performing the second process as the drive is controlled by the controller [0058].
In the alternative Jang teaches a method of making 3D objects [Abstract] wherein the speed at which the material is discharged and the speed at which the nozzle is moved relative the stage are both varied to correspond to each other [col 10 line 65-col 11 line 10] and this is performed by a controller [Fig 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Stubenruss and had the controller be capable of setting a relative speed of the nozzle to the stage to a first speed when performing the first process, and sets a relative speed of the nozzle to the stage to a second speed lower than the first speed when performing the second process, as suggested by Stubenruss in order to “meet the possible needs of variable rate at which the nozzle moves with respect to the platform.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742